Title: To John Adams from Timothy Pickering, 29 May 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia May 29. 1799.

The inclosed letter from Doctor Edward Stevens, dated May 3d, the decree of the agency of St. Domingo, dated April 25, and the documents numbered from 1 to 8, were recd. here on the 25th, in my absence from town; together with his interesting private letter of May 6th.
By a vessel arrived here on Sunday (the 26th) I received a duplicate of the Doctor’s letter of May 3d, and verbal information that she sailed from Cape Francois the 11th instant; and the next day met General Maitland in the British ship Camilla, steering in for the Cape.
It is remarkable that Genl. Toussaint should desire the ports of Cape Francois and Port au Prince alone to be opened to our commerce in the first instance; and that our vessels should there receive passports to go to the other ports within Toussaint’s jurisdiction. This is precisely the arrangement formed here with Genl. Maitland; and Dr. Stevens’ remark in the last page of his letter, of May 3d, shows the expediency and necessity of that part of the arrangement which makes equal provision for the British and the American commerce. Without this provision, our commerce with St. Domingo would be exposed to endless vexations, and perhaps must have been finally abandoned, or have been the means of involving us in hostilities with Great Britain.
I trust Genl. Maitland will remove the scruples of the Agent Roume & of Toussaint, relative to the admission of British merchant vessels: for Toussaint having by his convention of last Autumn, with General Maitland, agreed to a suspension of hostilities between St. Domingo and Jamaica, and for a supply of provisions from the latter Island, the admission of British vessels, generally, would be only an extension of a pacific principle already adopted.
I think we may hear from Genl. Maitland & Doctor Stevens in ten Days.
I am with great respect / sir your most obt. servt.
Timothy Pickering